Exhibit 10.81

AMENDMENT #3 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT #3 (this “Amendment”) is made as of the 7th day of August, 2013,
by and between Steven R. Lacy (“Executive”) and Koppers Inc. (the “Company”).

WHEREAS, Executive and the Company entered into an employment contract setting
forth the terms and conditions of Executive’s employment with the Company on
April 5, 2002 (the “Employment Contract”); and

WHEREAS, the parties entered into an amendment of the Employment Contract to
comply with applicable requirements under Section 409A of the Internal Revenue
Code of 1986, as amended, and the final regulations and other interpretative
guidance issued thereunder (“Section 409A”), which amendment was effective as of
January 1, 2009; and

WHEREAS, the parties entered into an amendment of the Employment Contract dated
December 19, 2012 to clarify the Employment Contract’s continued compliance with
Section 409A; and

WHEREAS the parties desire to further amend the Employment Contact as set forth
herein;

NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

 

  1. The amendments to the Employment Contract set forth below shall become
effective on August 7, 2013.

 

  2. The last sentence of Section 1 of the Employment Contract shall be deleted
in its entirety.

 

  3. Section 8(c)(iv) of the Employment Contract shall be deleted in its
entirety and shall be replaced by the following:

 

  “(iv) Benefits. For a twenty-four (24) month period after such termination,
the Company shall arrange to provide Executive with life, disability, accident
and group health insurance benefits substantially similar to those which
Executive was receiving immediately prior to the Notice of Termination. Benefits
otherwise receivable by Executive pursuant to this Section 8(c)(iv) shall be
reduced to the extent comparable benefits are actually received by Executive
during the twenty-four (24) month period following Executive’s termination, and
any such benefits actually received by Executive shall be reported to the
Company.”

 

  4. Section 9(a)(i) of the Employment Contract shall be deleted in its entirety
and shall be replaced by the following:

 

  “(i) any person, or more than one person acting as a group acquires ownership
of stock of the Company that, together with the stock held by such person or
group, represents a majority of the total voting power of the stock of the
Company (“Change in Ownership”); or,”

 

  5. Section 9(c)(ii) of the Employment Contract shall be deleted in its
entirety and shall be replaced by the following:

 

  “(ii) In lieu of any further salary payments to Executive for periods
subsequent to the Date of Termination, the Company shall pay as severance pay to
Executive, at the time specified in subsection (d) below, a lump sum severance
payment (together with the payments provided in paragraph (iii), below, the
“Severance Payments”) equal to two times the sum of (1) Executive’s annual Base
Salary as in effect as of the Date of Termination or immediately prior to the
Change in Control of the Company, whichever is greater, and (2) one-half of the
sum of the amounts awarded to Executive under the applicable incentive plan and
bonus plans in respect of each of the two calendar years preceding that in which
occurs the Date of Termination or that in which occurs the Change in Control,
whichever is greater;”

 

  6. Section 9(c)(iv) of the Employment Contract shall be deleted in its
entirety and shall be replaced by the following:

 

  “(iv) [This Subsection has been deleted by agreement of the parties].”

 

  7. Section 9(c)(vi) shall be deleted in its entirety and shall be replaced by
the following:

 

  “(vi) For a twenty-four (24) month period or for the term of this Agreement,
whichever is later, the Company shall arrange to provide Executive with life,
disability, accident and group health insurance benefits substantially similar
to those which Executive was receiving immediately prior to the Notice of
Termination. Benefits otherwise receivable by Executive pursuant to this
paragraph (vi) shall be reduced to the extent comparable benefits are actually
received by Executive during the twenty-four (24) month period following
Executive’s termination, and any such benefits actually received by Executive
shall be reported to the Company; and”

 

  8. Section 13 of the Employment Contract shall be deleted in its entirety and
shall be replaced by the following:

 

  “13. [This Section has been deleted by agreement of the parties].”



--------------------------------------------------------------------------------

  9. Except as expressly modified herein, all terms and conditions of the
Employment Contract shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly and
properly executed the day and year first above written.

 

THE COMPANY:

     EXECUTIVE:   

/s/ Walter W. Turner

Signature

    

/s/ Steven R. Lacy

Signature

  

Walter W. Turner

Name

    

Steven R. Lacy

Name

  

President and Chief Executive Officer

Title

    

Senior Vice President, Administration, General Counsel & Secretary

Title

  